Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
The documents were considered to the extent that the documents included an English language translation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 5 and 6, the term “areally” is unclear and indefinite.
In regards to claim 14, it is unclear and indefinite whether “the coupling parts” are the same as, or distinct from, the “two coupling parts” recited in claim 13. For purposes of examination the coupling parts are regarded as being the same.
In regards to claim 14, it is unclear and indefinite whether “a coupling spring” is the same as, or distinct from, the “spring device” recited in claim 11. For purposes of examination the springs are regarded as being the same.
Claim 18 recites the limitation "the support element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerards et al. (U.S. Publication 2006/0059902), hereinafter “Gerards”.
In regards to claim 1, Gerards discloses a flap device for a motor vehicle (see Abstract), said flap device comprising a flap housing (10) that can be flowed through by a gas flow; and a flap shaft (14) that is rotatably supported about an axis of rotation in the flap housing (10) by means of a first and a second bearing element (42), which are held at the flap housing (10), and that carries a flap (12) for selectively blocking or throttling the gas flow, wherein the flap shaft (14) is supported at the first bearing element (14) in a first axial direction via a fixed abutment element (46) that is axially fixedly arranged with respect to the flap shaft (14), wherein the flap shaft (14) is supported at the second bearing element (42) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (lower spring retainer) that is axially displaceably seated on the flap shaft (14), with the movable abutment element (lower spring retainer) being preloaded in a direction toward the second bearing element (42) by means of a spring device (52), and with the spring device (52) in this respect being supported at a support surface fixed to the shaft (14) and thus pressing the fixed abutment element (46) against the first bearing element (42). See Fig. 2.
In regards to claim 2, the flap device is an exhaust gas flap device.
In regards to claim 3, the fixed abutment element (46) directly contacts the first bearing element (42).

In regards to claims 5 and 6, the first bearing element (42) has an end face facing away from the flap housing (10) and the fixed abutment element (46) contacts the end face of the first bearing element (42) and/or wherein the second bearing element (42) has an end face facing away from the flap housing (10) and the movable abutment element (lower spring retainer) contacts the end face of the second bearing element (42).
In regards to claim 7, the first and second bearing elements (42) are received in bearing bushings (44) that are each fastened to the flap housing (10) or are designed in one piece therewith.
In regards to claim 8, at least the second bearing element (42) projects beyond the respective bearing bushings (44) in an axial direction facing away from the flap housing (10).
In regards to claim 9, at least one of the first bearing element and the second bearing element (42) is at least partly produced from graphite. See para. [0025].
In regards to claims 10 and 11, the flap device comprises an actuating drive for a power-operated rotation of the flap shaft. See para. [0021] which discloses that the flap is pivoted via “an electric motor”.
Claim(s) 1, 10, 12, 15, 16, 18, and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. Publication 2017/0138274), hereinafter “Stark”.
In regards to claim 1, Stark discloses a flap device for a motor vehicle (para. [0002]), said flap device comprising a flap housing (6) that can be flowed through by a gas flow; and a flap 

    PNG
    media_image1.png
    1182
    805
    media_image1.png
    Greyscale

In regards to claims 10, the flap device comprises an actuating drive (9) for a power-operated rotation of the flap shaft (12).
In regards to claim 12, the second bearing element (B2) is arranged at a side of the flap housing (6) facing the actuating drive (9).
In regards to claim 15, the movable abutment element (17) is cup-like and has a cup opening facing away from the second bearing element (B2).
In regards to claim 16, a sealing element (SE) is seated on the flap shaft (12) and contacts an axial end face of the movable abutment element (17).
In regards to claim 18, the support element fixed to the shaft is fastened to the flap shaft in a bonded manner. See para. [0017].
.
Claim(s) 1, 10, 13 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. Publication 2017/0138274), hereinafter “Stark”.
This rejection includes an alternative interpretation of Stark in light of claim 10.
In regards to claim 1, Stark discloses a flap device for a motor vehicle (para. [0002]), said flap device comprising a flap housing (6) that can be flowed through by a gas flow; and a flap shaft (12) that is rotatably supported about an axis of rotation in the flap housing (6) by means of at least a first and a second bearing element (B1, B2), which are held at the flap housing (6), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (12) is supported at the first bearing element (B1) in a first axial direction via a fixed abutment element (FAE) that is axially fixedly arranged with respect to the flap shaft (12), wherein the flap shaft (12) is supported at the second bearing element (B2) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (17) that is axially displaceably seated on the flap shaft (12), with the movable abutment element (17) being preloaded in a direction toward the second bearing element (B2) by means of a spring device (18), and with the spring device (18) in this respect being supported at a support surface fixed to the shaft (12) and thus pressing the fixed abutment element (FAE) against the first bearing element (B1). 
In regards to claims 10, the flap device comprises an actuating drive (2) for a power-operated rotation of the flap shaft (12).
In regards to claim 13, the actuating drive (2) is in a drive-effective connection with the flap shaft (12) via a coupling that comprises two coupling parts (9 and 16) that are axially 
In regards to claim 14, the coupling parts (9 and 16) are coupled via an entrainer device (22, 23) that is effective in at least one direction of rotation, with the coupling spring preloading the coupling parts (22, 23) relative to one another against the direction of rotation.
Claim(s) 1 and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. Publication 2017/0138274), hereinafter “Stark”.
This rejection includes an alternative interpretation of Stark in light of claim 10.
In regards to claim 1, Stark discloses a flap device for a motor vehicle (para. [0002]), said flap device comprising a flap housing (6) that can be flowed through by a gas flow; and a flap shaft (12) that is rotatably supported about an axis of rotation in the flap housing (6) by means of at least a first and a second bearing element (B1, B2), which are held at the flap housing (6), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (12) is supported at the first bearing element (B1) in a first axial direction via a fixed abutment element (FAE) that is axially fixedly arranged with respect to the flap shaft (12), wherein the flap shaft (12) is supported at the second bearing element (B2) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (17) that is axially displaceably seated on the flap shaft (12), with the movable abutment element (17) being preloaded in a direction toward the second bearing element (B2) by means of a spring device (18), and with the spring device (18) in this respect being supported at a . 
Claim(s) 1 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundlach (DE102013013387).
In regards to claim 1, Gundlach discloses a flap device for a motor vehicle, said flap device comprising a flap housing (1) that can be flowed through by a gas flow; and a flap shaft (6) that is rotatably supported about an axis of rotation in the flap housing (1) by means of at least a first and a second bearing element (4, 5), which are held at the flap housing (1), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (6) is supported at the first bearing element (4) in a first axial direction via a fixed abutment element (6a) that is axially fixedly arranged with respect to the flap shaft (6), wherein the flap shaft (6) is supported at the second bearing element (5) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (9) that is axially displaceably seated on the flap shaft (6), with the movable abutment element (9) being preloaded in a direction toward the second bearing element (5) by means of a spring device (10), and with the spring device (10) in this respect being supported at a support surface fixed to the shaft (6) and thus pressing the fixed abutment element (6a) against the first bearing element (4). 
In regards to claim 17, the first bearing element (4) and the fixed abutment element (6a) are sealed with respect to the outer space by a cover element (7)that is fastened in a gas-tight manner to the flap housing (1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundlach in view of Jessberger et al. (U.S. Patent 6,598,854), hereinafter “Jessberger”.
Gundlach discloses all of the elements as discussed above.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the fixed abutment element and first bearing element of Gundlach to include cooperating conical surfaces to account for material expansion/contraction due to temperature fluctuations as taught by Jessberger (col. 2, line 48 – col. 3, line 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753